Case 2:20-cv-00435-CBM-PJW Document 41 Filed 12/07/20 Page 1 of 6 Page ID #:393



     David Halberstadter (SBN 107033)
 1   david.halberstadter@katten.com
     Joanna M. Hill (SBN 301515)
 2   joanna.hill@katten.com
     Shelby A. Palmer (SBN 329450)
 3   shelby.palmer@katten.com
     KATTEN MUCHIN ROSENMAN LLP
 4   2029 Century Park East, Suite 2600
     Los Angeles, CA 90067-3012
 5   Telephone: 310.788.4400
     Facsimile: 310.788.4471
 6
     Attorneys for Defendant
 7   ViacomCBS Inc.
 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12
     CANDESHA WASHINGTON,                 ) Case No. 2:20-cv-00435
13                                        )
                       Plaintiff          ) DEFENDANT’S OPPOSITION TO
14                                        ) PLAINTIFF’S MOTION FOR LEAVE
             v.                           ) TO FILE AMENDED COMPLAINT
15                                        )
     VIACOMCBS, INC.; AND DOES 1          )
16   THROUGH 50,                          ) [Hon. Consuelo B. Marshall]
                                          )
17                     Defendants.        )
                                          ) Date: December 15, 2020
18                                        ) Time: 10:00 A.M.
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
                                          )
22                                        )
                                          )
23                                        )
24

25

26

27

28

                                           1
     146858647
Case 2:20-cv-00435-CBM-PJW Document 41 Filed 12/07/20 Page 2 of 6 Page ID #:394




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION AND PROCEDURAL HISTORY
 3           Plaintiff Candesha Washington (“Plaintiff”) filed her original Complaint (the
 4   “Complaint”) against Defendant ViacomCBS Inc. (“Defendant”) on January 16,
 5   2020, alleging that Defendant’s episode of the television series Bull entitled Her Own
 6   Two Feet (“Bull Episode”) and proposed Clueless series infringed Plaintiff’s
 7   copyright rights in the pilot episode for a proposed television series called
 8   #SquadGoals (the “Pilot”) and accompanying “treatment” of the Pilot (the
 9   “Treatment”). On August 20, 2020, this Court granted Defendant’s motion to dismiss
10   Plaintiff’s Second Cause of Action for infringement regarding the proposed Clueless
11   series, with prejudice.     The Court also granted Defendant’s motion to dismiss
12   Plaintiff’s First Cause of Action (for infringement regarding the Bull Episode), Third
13   Cause of Action (unfair competition), and Fourth Cause of Action (declaratory relief)
14   without prejudice. In doing so, the Court found that Plaintiff failed to allege legally
15   meaningful access to the Treatment or to show substantial similarity between the
16   Treatment and Bull Episode. However, because it was “unclear whether Plaintiff
17   alleges Defendant had access to the treatment only, or both the screenplay [Pilot] and
18   the treatment,” the Court did not address whether Plaintiff plausibly alleged a claim
19   for copyright infringement regarding the Pilot for #SquadGoals. (Dkt. #25 at 6)
20           Following the Court’s order on Defendant’s motion, the parties stipulated, and
21   this Court ordered, that Plaintiff would file her First Amended Complaint no later
22   than September 21, 2020.
23           On September 14, 2020, Plaintiff filed a motion for leave to amend – without
24   attaching the proposed amended complaint as required by the Local Rules– with a
25   cover letter noting that she would be proceeding with new legal representation, yet to
26   be retained. (Dkt. # 26).
27           By order dated September 16, 2020, the Court denied Plaintiff’s motion for
28   leave to amend as moot (Dkt. #32) because the Court had already ordered, pursuant
                                                 1
     146858647
Case 2:20-cv-00435-CBM-PJW Document 41 Filed 12/07/20 Page 3 of 6 Page ID #:395




 1   to the parties’ prior stipulation, that Plaintiff could have until September 21, 2020 to
 2   file a First Amended Complaint.
 3           On November 2, 2020, the Court ordered Plaintiff to show cause for failure to
 4   file the First Amended Complaint by September 21, 2020, as ordered. In response, on
 5   November 5, 2020, over a month after her First Amended Complaint was due,
 6   Plaintiff filed another motion for leave to amend (the “Motion”), claiming that the
 7   delay was caused by her prior legal representation failing to disclose that his request
 8   to withdraw had been denied.1
 9           However, even if that were relevant, Plaintiff’s Motion should be denied for
10   two principal reasons. First, Plaintiff failed to comply with this Court’s local rules
11   by not attaching to the Motion a copy of her proposed amended pleading.2 Second,
12   based on Plaintiff’s allegations in the Motion, her First Amended Complaint would
13   still be subject to dismissal for the reasons set forth in Defendant’s original motion to
14   dismiss. Accordingly, Plaintiff’s Motion can and should be denied.
15   II.     LEGAL ARGUMENT
16           A.    Plaintiff Has Not Complied With The Local Rules.
17           Plaintiff attached only a copy of her original Complaint to her Motion. She did
18   not attach her proposed amendment. Plaintiff therefore has not complied with Local
19   Rule 15, which states: “[a]ny proposed amended pleading must be filed as an
20   attachment to the related motion or stipulation.” This is not simply a hyper-technical
21   noncompliance; without knowing exactly what Plaintiff proposes to plead, Defendant
22   cannot fully and fairly respond to the Motion.
23

24

25
     1
26     It is unclear how this relates to any delay in filing the First Amended Complaint, in
     light of Plaintiff’s expressed intention to proceed pro se at least as of September 14,
27   2020 – before the original deadline.
     2
       In discharging its Order to Show Cause, the Court specifically reminded Plaintiff
28   that she is expected to comply with all rules and orders of the Court. (Dkt. #40)
                                                  2
     146858647
Case 2:20-cv-00435-CBM-PJW Document 41 Filed 12/07/20 Page 4 of 6 Page ID #:396




 1           B.    Any Proposed Amended Complaint Would Be Futile.
 2           A Court may deny a plaintiff’s motion for leave to file an amended complaint
 3   if the proposed amendment would be futile. Keshish v. Allstate Ins. Co., No.
 4   1203818, 2012 WL 12887075, at *7 (C.D. Cal. Oct. 19, 2012) (“Futility of
 5   amendment can, by itself, justify the denial of a motion for leave to amend”) (quoting
 6   Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995)); Lima v. Wachovia Mortg.
 7   Corp., No. 0904798, 2010 WL 1223234, at *4 (N.D. Cal. Mar. 25, 2010) (“If it is
 8   apparent that the amended complaint could not withstand another motion to dismiss,
 9   the Court will deny leave to amend.”)3
10           Because Plaintiff did not attach her proposed amended pleading to the Motion,
11   Defendant does not know for certain what Plaintiff intends to include in her First
12   Amended Complaint. Assuming she intends to rely on the new claims of purported
13   access to the Treatment and the Pilot as set forth in the Motion, those allegations, like
14   her prior allegations, are insufficient to constitute legally-cognizable access under
15   applicable case law set forth in Defendant’s motion to dismiss Plaintiff’s original
16   Complaint.
17           And, even if the allegations regarding access were sufficient, her allegations
18   regarding purported similarities between her works and the Bull Episode are either
19   inaccurate, unprotectable generic themes, ideas and stock elements and/or random
20   similarities scattered throughout the works as set forth more specifically in
21   Defendant’s original motion to dismiss. Assuming Plaintiff intends to amend her
22
     3
             Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, “a party may
23   amend its pleading only with the opposing party's written consent or the court's
     leave.” However, a Court may deny leave to amend where the proposed amendment
24   would be made in bad faith, cause undue delay, prejudice the opposing party, or be
     futile. Sorosky v. Burroughs Corp., 826 F.2d 794, 804–05 (9th Cir. 1987) (“leave may
25   be denied for reasons such as undue delay, bad faith motive, futility of amendment, or
     prejudice to the opposing party); Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th
26   Cir. 2010) (setting forth standard of review and explaining that leave to amend may be
     denied if amendment would be futile); Specialized Bicycle Components, Inc. v.
27   OnSport, LLC, No. 0500486, 2006 WL 8434026, at *1 (C.D. Cal. May 24, 2006)
     (noting that it is proper to deny leave to amend where the proposed amendment is
28   legally insufficient).
                                                  3
     146858647
Case 2:20-cv-00435-CBM-PJW Document 41 Filed 12/07/20 Page 5 of 6 Page ID #:397




 1   complaint to include the allegations set forth in her Motion, such amendment would
 2   be futile.
 3   III.    CONCLUSION
 4           For the reasons set forth above, Plaintiff’s motion for leave to file an amended
 5   complaint should be denied. If the Court chooses to grant Plaintiff’s Motion,
 6   Defendant respectfully requests that the Court set a firm deadline for Plaintiff to file
 7   and serve the First Amended Complaint and afford Defendant 30 days to respond.
 8
     Dated: December 7, 2020                 KATTEN MUCHIN ROSENMAN LLP
 9

10                                           By: /s/ David Halberstadter
                                             Attorneys for Defendant
11                                           ViacomCBS Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  4
     146858647
Case 2:20-cv-00435-CBM-PJW Document 41 Filed 12/07/20 Page 6 of 6 Page ID #:398



 1                                    PROOF OF SERVICE
 2                             Candesha Washington v. Viacombs, Inc.
                                 U.S.D.C. Case No. 2:20-cv-00435
 3

 4          I am a resident of the State of California, over the age of eighteen years, and not
     a party to the within action. My business address is Katten Muchin Rosenman, LLP,
 5   2029 Century Park East, Suite 2600, Los Angeles, California 90067-3012.
 6           On December 7, 2020, I caused such document entitled
 7   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO
                     FILE AMEDED COMPLAINT
 8
     on the interested parties in this action by placing a true and correct copy of the
 9   document and flash drive thereof, enclosed in a sealed envelope addressed as follows:
10
                                        Candesha Washington
11                                9663 Santa Monica Blvd., Suite 582
12                                     Beverly Hills, CA 90210

13          (X) By U.S. Mail. I am "readily familiar" with the firm's practice of
14   collecting and processing correspondence for mailing. Under that practice, it would
     be deposited with the U.S. Postal Service on the same day with postage thereon fully
15   prepaid at Los Angeles, California in the ordinary course of business. I am aware that
16   on motion of the party served, service is presumed invalid if postal cancellation date
     or postage meter date is more than one day after date of deposit for mailing in
17   affidavit.
18          () (BY PERSONAL SERVICE) I caused such envelope by hand to the above
     address(es).
19
           ( ) (By Overnight Courier), I caused the above-referenced document(s) to be
20   delivered to an overnight courier service (Federal Express), for delivery to the above
     address(es).
21
             (X) FEDERAL I declare that I am employed in the office of a member of the
22   bar of this court at whose direction the service was made.
23           Executed on December 7, 2020, at Los Angeles, California.
24

25
                                             /s/ Marsha Davis
26                                            Marsha Davis
27

28
                                                 1
     31251517v1
     146322248
                                          Proof of Service
